Order insofar as it denies defendant’s motion for summary judgment relating to plaintiff’s prayer for an accounting unanimously reversed, on the law and facts, defendant’s motion granted, complaint dismissed and otherwise order affirmed, with costs. Memorandum: The court having properly denied reformation of the supplemental agreement of lease entered into by and between the parties and the defendant having made the rental payments called for in the supplemental agreement of lease, defendant’s motion for summary judgment dismissing the complaint should have been granted. (Appeals from order of Erie Special Term dismissing cause of action for reformation of lease.) Present— Goldman, P. J., Del Vecchio, Marsh, Witmer and Moule, JJ.